Citation Nr: 1225602	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for coronary artery disease with unstable angina and mitral regurgitation with hypertension.

9.  Entitlement to service connection for alcohol abuse, to include as secondary to a disability for which service connection has been claimed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran was provided an adequate opportunity to present evidence at his hearing.  The issues on appeal were adequately explained to him and he demonstrated actual knowledge of the type of evidence necessary to substantiate his claims.  See 38 C.F.R. § 3.103(c) (2011).

The Board remanded the case in November 2007 to obtain additional VA treatment records and for corrective VA development notice.  The Board reopened the issue of entitlement to service connection for a low back disorder in November 2010 and remanded the issues on appeal for additional development.  The requested development has been substantially completed.

The Board notes that the Veteran submitted additional statements in support of his claims subsequent to a December 2011 supplemental statement of the case, including a January 2012 statement from R.C.H. as to observations of present back and shoulder problems, without waiver of agency of original jurisdiction (AOJ) review of that evidence.  The Board, however, finds that the information provided is essentially cumulative of the evidence previously considered and not relevant.   Therefore, an additional AOJ review of these statements is not required.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An unappealed January 1994 rating decision denied entitlement to service connection for bronchitis.

3.  Evidence added to the record since the January 1994 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.

4.  A left shoulder disorder was not manifest during active service, arthritis was not manifest within the first post-service year, and a disability is not shown to have developed as a result of an established event, injury, or disease during active service.

5.  A right shoulder disorder was not manifest during active service, arthritis was not manifest within the first post-service year, and a disability is not shown to have developed as a result of an established event, injury, or disease during active service.

6.  A left hip disorder was not manifest during active service, arthritis was not manifest within the first post-service year, and a disability is not shown to have developed as a result of an established event, injury, or disease during active service.

7.  A right hip disorder was not manifest during active service, arthritis was not manifest within the first post-service year, and a disability is not shown to have developed as a result of an established event, injury, or disease during active service.

8.  A chronic low back disorder was not manifest during active service, arthritis was not manifest within the first post-service year, and a disability is not shown to have developed as a result of an established event, injury, or disease during active service.

9.  Coronary artery disease with unstable angina and mitral regurgitation with hypertension disability was not manifest during active service, cardiovascular disease was not manifest within the first post-service year, and a disability is not shown to have developed as a result of an established event, injury, or disease during active service.

10.  The Veteran's alcohol use in service is shown to have been due to willful misconduct; an alcohol abuse disability for which VA compensation benefits may be paid is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence for entitlement to service connection for bronchitis was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  A left shoulder disorder was not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A right shoulder disorder was not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A left hip disorder was not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A right hip disorder was not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  A low back disorder was not incurred in or aggravated by military service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  Coronary artery disease with unstable angina and mitral regurgitation with hypertension was not incurred in or aggravated by military service nor may cardiovascular disease be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

8.  The criteria for service connection for alcohol abuse, to include as secondary to a disability for which service connection has been claimed, are not met.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in May 2004, March 2005, and December 2007.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the December 2007 letter.  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the December 2007 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Board notes that the Veteran's claim for coronary artery disease with unstable angina and mitral regurgitation with hypertension was not addressed upon VA examination.  VA regulations provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this case, at his March 2006 hearing the Veteran denied having experienced any problems with coronary artery disease or hypertension in service and denied having been informed by a medical care provider that they were related to service.  He has asserted, in essence, that they arose as a result of his alcohol abuse for which, as addressed herein, service connection may not be established.  Although the available service treatment records include elevated blood pressure readings on two occasions, there is no indication these readings represent more than acute findings and no diagnoses, treatment, or pertinent comments were provided at the time of the readings.  In light of the limited and, apparently, acute nature of the elevated readings in service and the absence of any cardiovascular or hypertension problems for more than 10 years after service, the Board finds there is no reasonable possibility that an additional VA examination would assist the Veteran in substantiating his claim as to this matter.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case as to the orthopedic issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Although in a February 2012 brief the Veteran's service representative asserted, in essence, that a February 2011 VA examination was inadequate because the examiner reported that a three volume claims file was reviewed and the present record includes four volumes, the Board finds no merit to the claim.  While it is unclear when the fourth volume of claims file records was created in this case, there is no indication that an existing folder was missing at the time of the February 2011 VA examination nor that any pertinent evidence was not available to and considered by the examiner.  In fact, the examination report includes a thorough summary of the pertinent evidence and is apparently complete.  The available medical evidence is sufficient for adequate determinations of the issues addressed in this decision.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by presenting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a January 1994 rating decision denied entitlement to service connection for bronchitis.  The RO erroneously noted there was no evidence of treatment in service for bronchitis, but found service connection was not warranted because there was no evidence of a present airway disease.  The Veteran did not appeal and the decision became final.  

The evidence received subsequent to the January 1994 rating decision included private treatment records indicating a long history of tobacco use and treatment for bronchitis in March 1992 and February 1996.  Those records also show he was treated for pneumonia in January 1995.  In his March 2004 application to reopen his claim the Veteran asserted that he had served aboard aircraft carriers in service and may have been exposed to asbestos.  At his personal hearing in March 2006 he testified that he was treated for bronchitis in service and that he was provided medication which he continued taking until approximately 1995.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for bronchitis is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence submitted in support of the Veteran's request to reopen the claim includes post-service treatment for bronchitis.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  

The Board notes, however, that the issue as to whether any existing chronic respiratory disability may be etiologically related to treatment for bronchitis in service has not been addressed by VA examination.  Therefore, issue of entitlement to service connection for bronchitis must be remanded for appropriate development.

Service Connection Claims
Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  VA compensation will generally not be paid if a  claimed disability was the result of a veteran's own willful misconduct or his/her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Federal Circuit, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order), has held that while compensation is precluded for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse, the applicable statutes do permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection can be granted for certain diseases, including arthritis and cardiovascular disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

Service treatment records show that correspondence dated March 24, 1978, noted the Veteran had been referred for counseling and assistance by his commanding officer for being intoxicated on the job.  It was further noted that he was psychologically and probably physiologically dependent on alcohol at that time and that he had many personal problems which had resulted in significant use of alcohol as a coping mechanism.  A March 25, 1978, treatment report noted the Veteran complained of low back pain due to an injury the previous day when he and a fellow serviceman dropped a tank half full of fuel which weighed approximately 1,000 pounds.  A March 27, 1978, report noted a four day history of low back pain.  An examination revealed hyperreaction to palpation of the kidneys.  Straight leg raise testing was negative.  A March 28, 1978, report noted the Veteran complained of pain and right arm pain at the time of his injury.  The examiner also noted X-ray studies were negative.  Physical examination revealed no erythema and straight leg raise testing negative to 90 degrees, but there was moderate paravertebral muscle spasm and minimal percussion pain over the vertebral bodies.  The diagnosis was lumbosacral spine strain.  

A March 30, 1978, report noted the Veteran smelled like alcohol and that he appeared to be moderately in pain with tenderness to palpation of the bilateral paravertebral muscles.  He was unable to flex side to side and it was noted he was very uncooperative during the examination.  There was no evidence of sensory loss and X-ray studies were essentially negative.  The examiner's impression was acute paravertebral strain and it was noted that disc disease must be ruled out.  Records show the Veteran was hospitalized from April 4, 1978, to April 10, 1978, for acute back strain and ethanol abuse.  It was further noted that physical examination revealed slight paravertebral muscle spasm with negative straight leg testing and that neurological evaluation was intact.  The hospital course noted gradual resolution of back pain with bedrest.  The Veteran was discharged to duty limited to no heavy lifting.  An April 12, 1978, report noted his back was still a little sore, but was improving.  An April 15, 1978, note recommended light duty with no lifting more than 50 pounds.  

Service treatment records are negative for complaint, diagnosis, or treatment for shoulder disorders, hip disorders, cardiovascular disease, or hypertension.  Records dated in February 1979 included blood pressure readings of 138/86, supine, and 138/100, standing, with hospital admission for nausea, hypogastric cramping, and diarrhea.  The discharge report noted there had been no dysentery since admission and that nausea had resolved.  The examiner's impression was dysentery of unknown etiology, suspected due to Antabuse.  An October 1980 report noted the Veteran had slurred speech with an obvious alcohol odor on his breath.  A blood pressure reading of 120/98 was recorded without additional comment.  The Veteran's February 1981 separation examination revealed normal clinical evaluation of the heart, vascular system, spine, upper extremities, and lower extremities.  Blood pressure readings were 132/84.

VA treatment records dated in June 1992 note an X-ray examination of the lumbosacral spine had been scheduled.  There is no indication of the reason for the examination nor any reported findings indicating an examination was performed.  

Private treatment records dated in July 1992 noted the Veteran had pulled muscles in his back and groin lifting a heavy object at work.  He ambulated to triage with lower back pain, bilaterally.  The copies of additional records apparently associated with this treatment are illegible.

In correspondence dated in August 1993 the Veteran reported that he had sustained injuries with torn ligaments in his arms and back when a fuel tank weighing approximately 1,500 pounds was dropped into his arms.  He stated he had been given medication and placed in traction and that he had experienced problems bending, stooping, and lifting since then.  

Private treatment records dated in September 1993 noted the Veteran had been provided a diagnosis of irregular heart beat.  It was also noted he was on Cardizem and Nitrostat.  Subsequent records noted diagnoses of coronary artery disease and hypertension without opinion as to etiology.  

On VA examination in December 1993 the Veteran complained of back pain than radiated down to the knees which had been present since 1979 when a 3,000-pound tank fell on his back.  The examiner noted blood pressure readings of 150/86.  There was regular rate and rhythm to the heart without murmurs or gallops. There was 5/5 strength to the upper extremities.  Deep tendon reflexes and pulses were 2+, bilaterally.  There was pain over the right flank to palpation and percussion.  Neurological examination was essentially intact.  The diagnoses included chronic lumbar pain secondary to previous trauma.  

Private hospital records dated in October 2000 noted the Veteran complained of low back pain upon waking.  It was noted his work involved manual labor and that he did some lifting the previous day, but that he did not remember any specific injury.  Examination revealed the bilateral lower back musculature was tender to palpation.  The lower extremity neurological evaluation was normal.  The diagnosis was low back pain, likely musculoskeletal.  Reports dated in May 2001 show the Veteran sustained a left ankle fracture and trauma to the neck, back, and right upper leg when he was run over and dragged approximately 30 feet by a tractor.  Records show he complained of right hip pain and was subsequently treated for traumatic effusion to the right upper thigh.  

VA treatment records dated in April 2003 noted the Veteran complained of chronic back pain and neck and shoulder pain from shingles.  An October 2003 X-ray study revealed osteophytes at L1-2 and L4-5, likely consistent with degenerative changes.  A January 2004 private X-ray examination revealed mild disc space narrowing at L3-4 and L5-S1, moderate hypertrophic spurring along the vertebral margins from L3-4 through L5-S1, and facet joint arthritis from L3-4 through L5-S1.  There was also a slight lumbar scoliosis, convex left.  VA X-ray examination in June 2004 noted mild degenerative changes in the left hip joint and degenerative changes at L4-5.  The L4 and L5 vertebral bodies also appeared to be denser than normal bones.  

An August 2004 private medical examination report noted a history of hypertension, coronary artery disease first discovered in the early 1990's with angioplasty in 1993 and quadruple bypass surgery in July 2004, and generalized arthritis including to the hips and shoulders.  No opinions as to etiology were provided.  

In correspondence dated in November 2004 the Veteran reported that he had been treated for a lower back injury on March 25, 1978, and that he had used alcohol for pain relief.  He also attributed his alcohol use to the availability of alcohol in service and his exposure at such a young age.  He stated he had received numerous injuries including to the back, right and left hip, and right and left shoulder due to falls and other accidents, but provided no additional details as to any such injuries in service.  In his January 2005 VA Form 9 he asserted merely that the disabilities on appeal had occurred while he was in service.  

At his personal hearing in March 2006 the Veteran testified that he sustained injuries to the back, shoulders, and hips, including torn ligaments in the arms and back, when a 500-pound aircraft fuel tank was dropped down to him and another serviceman.  He stated the tank hit him in the chest and threw him about 12 feet.  He testified that he had been given pain medication and was in bed traction for about three months.  He reported he had been placed on a hard bed with weight traction on his neck and under his arms while aboard the USS CORAL SEA.  He stated that after the injury he was placed on extremely light duty restrictions.  He complained of arthritis in the low back, hips, and shoulders and stated that he began receiving treatment when he went to the Augusta, Georgia, VA Medical Center in about 1990.  He testified that after service he was unable to perform more than light work and he denied having had any back, hip, or shoulder injuries after service.  He acknowledged that he had been run over and dragged by a tractor in 2001, but stated that the main injuries were to his foot and ankle.  He reported that he was first treated for hypertension and coronary artery disease in about 1992 and that he never had problems with these disorders in service.  He also stated that his doctors had not indicated his hypertension was related to service.  He testified that he had used alcohol in service to cope with some of his pain and that his doctors told him his coronary artery disease could be affected by his alcohol abuse.

VA treatment records dated in December 2005 noted the Veteran complained of right shoulder pain with tingling sensations and numbness in his arms and hands.  He also stated he had the same problem in his shoulders in the 1970's and denied any recent trauma or overuse.  The diagnoses included right shoulder pain without opinion as to etiology.  A February 2006 report noted continued right shoulder pain and that the Veteran reported he was not walking much due to back and hip pain.  X-ray studies in February 2006 revealed mild degenerative changes along the inferior articular margins of the right humeral head and the glenoid.  A March 2006 report noted the onset of right shoulder pain approximately three months earlier with no known trauma other than an injury with back and shoulder pain when a 3,300-pound fuel tank dropped on him.  Records dated in August 2006 noted the Veteran complained of low back pain which began more than 10 years earlier.  

Social Security Administration (SSA) records include a July 2007 decision which found the Veteran was disabled from November 2003.  Records show the Veteran reported prior employment including farm laborer from 1983 to 1988, weighman at a chicken processing plant from 1989 to 1990, forklift operator from 1990 to 1996, soil sampler in 1997, construction flagman in 1998, woodshop worker/shipping and receiving from 1999 to 2000, and a catchcord collector in 2000.  

A May 2007 VA X-ray examination report included diagnoses of evidence of transitional lumbar vertebra, disc disease at L4-5 and L5-S1, and facet joint arthropathy at L4-5 and L5-S1.  Reports dated in June 2009 noted the Veteran complained of left shoulder and low back pain since 1978.  X-ray studies in June 2009 revealed a normal left shoulder.  

On VA examination in February 2011 the Veteran reported that he sustained low back, bilateral shoulder, and bilateral hip injuries during active service when a 3,300-pound fuel tank was dropped and knocked him down.  He stated he had been hospitalized and placed in traction for three months.  A thorough physical examination of the thoracolumbar spine, shoulders, and hips was conducted and the examiner provided diagnoses including degenerative arthritis of the thoracolumbar spine of mild to moderate degree, impingement syndrome of the right and left shoulders, rotator cuff tears of the right and left shoulders, degenerative arthritis of the right shoulder, and degenerative arthritis of the right and left hips.  It was the examiner's opinion, however, that it was less likely than not that the Veteran's current lumbar spine condition was related to his active service.  The March and April 1978 treatment reports of low back pain were noted, but the examiner noted ongoing problems related to the back in service were not found.  The examiner also found that it was less likely than not that bilateral shoulder and bilateral hip disorders were related to active service because there was no indication of any significant shoulder or hip injury in service.  It was further noted that records dated in May 2001 showed the Veteran had developed fluid in the proximal thigh after he had been run over by a tractor.  X-ray examination findings of transitional vertebra, chronic multilevel degenerative change to the lumbosacral spine, mild bilateral acromioclavicular joint arthrosis, and mild bilateral hip osteoarthritis were noted without additional comment.

Based upon the evidence of record, the Board finds that a left shoulder disorder, a right shoulder disorder, a left hip disorder, a right hip disorder, and a chronic low back disorder were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence arthritis of these joints was manifest within the first post-service year.  Although there is evidence of a back injury in service, the Veteran's statements as to having sustained injuries in service more severe than indicated by the available service treatment reports are found to be not credible.  His statements as to having had continuing problems as to these matters in service are inconsistent with the objective medical finding upon separation examination and his statements as to the extent of his post-service injuries involving having been run over by a tractor are inconsistent with the available private treatment records.  The February 2011 VA examiner's observation, in essence, that the Veteran's claims of continuing back problems were inconsistent with the findings noted in service treatment records dated after April 1978 is shown to have been based upon a substantially complete and adequate review of the evidence of record.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, to the extent they are found to be credible, at most, conclusory assertions of a nexus between an incident resulting in acute injuries in service and his present disabilities.  As questions of such a relationship are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board finds the February 2011 examiner's opinion is persuasive that no chronic shoulder, hip, or back disorders were incurred in service and that no such disorders presently manifest were incurred as a result of service.  Therefore, entitlement to service connection must be denied.  

The Board further finds that coronary artery disease with unstable angina and mitral regurgitation with hypertension disability was not manifest during active service and that cardiovascular disease including hypertension was not manifest within the first post-service year.  Nor is any such disability shown to have developed as a result of an established event, injury, or disease during active service.  Although service treatment records include two reports indicating elevated blood pressure readings, the notations were not accompanied by any diagnosis, treatment, or relevant comments indicative that the readings were considered to be of any medical significance.  The Veteran has not asserted that his cardiovascular disorders were manifest in service nor that they were manifest until many years after service, but, rather, contends they developed as a result of his alcohol use in service.  He has claimed that his alcohol use in service was related to his efforts for self-medication of pain associated with injuries involved in the aircraft fuel tank incident.

The Board finds, however, that the Veteran's alcohol use in service is shown to have been due to willful misconduct.  Although the Veteran asserted that his alcohol abuse in service was precipitated by his efforts to cope with pain, service records clearly state that he was psychologically and probably physiologically dependent on alcohol due to his many personal problems prior to his March 1978 injury.  The Board notes that the Veteran's statements as to having experienced continuing problems from his March 1978 injury are not credible and that there is no competent evidence indicating his alcohol use in service was associated with any physical impairment.  Opinions as to the use of alcohol for medical purposes are complex medical issues about which lay persons may not provide competent evidence.  VA records and the findings in this decision show service connection is not established for any disability.  There is also no indication the Veteran's alcohol use in service was related to any matter associated with his pending appeal for bronchitis.  An alcohol abuse disability for which VA compensation benefits may be paid is not shown.  Therefore, the Veteran's claims for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.







	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for bronchitis; to this extent only the appeal is granted.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for coronary artery disease with unstable angina and mitral regurgitation with hypertension is denied.

Entitlement to service connection for alcohol abuse, to include as secondary to a disability for which service connection has been claimed, is denied.


REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary for service connection claims.  The Board finds, however, that additional development as to the remaining issue is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It was noted that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  Id. at 85.  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  VA regulations provide, however, that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 2, Section C, Subsection h (Dec. 13, 2005).

In this case, the Veteran contends that he has bronchitis as result of service, to include as a result of breathing jet fumes and asbestos exposure aboard the USS ENTERPRISE and USS CORAL SEA.  Service treatment records include diagnoses of mild upper respiratory infection in March 1980, viral syndrome in May 1980, and bronchitis in January 1981.  His February 1981 separation examination revealed a normal clinical evaluation of the lungs and chest.  An X-ray examination of the chest at that time was negative.  On VA examination in December 1993 the Veteran complained of bronchial asthma since service with decreased exercise tolerance and dyspnea on exertion.  It was noted he had a 20 year history of smoking a pack of cigarettes a day.  Pulmonary function testing was normal, but the examiner stated it did not rule out asthma.  The diagnosis was no objective evidence of airway disease.  Private treatment records include diagnoses of bronchitis in March 1992 and February 1996 and show he was treated for pneumonia in January 1995.  In light of this evidence, the Board finds that additional development is required prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a chronic respiratory disability as a result of service, to include due to asbestos exposure during service.  The examiner should solicit a complete history from the Veteran describing his possible exposure to jet fumes and asbestos and any symptom manifestation experienced subsequent to service.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


